                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

              Plaintiff,

       v.                                         Case No. 19-cv-1820 (MJD/BRT)

 NEWS CORPORATION, NEWS                           MEET AND CONFER
 AMERICA MARKETING FSI L.L.C., AND                STATEMENT
 NEWS AMERICA MARKETING IN-
 STORE SERVICES L.L.C.,

              Defendants.



      I, Todd Wind, representing the Defendants, hereby certify that:

I met and conferred with the opposing party by:

      Multiple email exchanges with Arun Subramanian, Susman Godfrey L.L.P.

      On: October 21, 2019

      Discussing the following:

      Defendants’ Motion for Judgment on the Pleadings and, specifically, Defendants’

request that Plaintiff voluntarily amend their current complaint to omit any reference to

or reliance upon facts pre-dating the Settlement Agreement from Case No. 04-4213.

Plaintiff would not agree to voluntarily dismiss and/or amend their complaint as

requested.

      Also discussed the pending Protective Order, as modified by the Court on October

11, 2019. I advised that Defendants do not have any issues with the changes proposed by

the Court. Mr. Subrumanian agreed to respond regarding Plaintiff’s position shortly.
As a result of the meet-and-confer, the parties:

              Do not agree on the resolution of any part of the motion.

              Agree on all or part of the motion and request that the Court incorporate the
              following agreement in an Order:

Dated: October 21, 2019                     s/ Todd Wind
                                            Todd Wind (#0196514)
                                            Nicole M. Moen (#0329435)
                                            FREDRIKSON & BYRON, P.A.
                                            200 South Sixth Street, Suite 4000
                                            Minneapolis, MN 55402-1425
                                            Tel: 612.492.7000
                                            Fax: 612.492.7077
                                            twind@fredlaw.com
                                            nmoen@fredlaw.com

                                            William B. Michael (admitted pro hac vice)
                                            NY Bar No. 4296356
                                            PAUL WEISS RIFKIND WHARTON &
                                            GARRISON
                                            1285 Avenue of the Americas
                                            New York, NY 10019-6064
                                            Tel: 212.373.3648
                                            Fax: 212.492.0648
                                            wmichael@paulweiss.com

                                            Kenneth A. Gallo (admitted pro hac vice)
                                            NY Bar No. 430369
                                            Jane B. O’Brien (admitted pro hac vice)
                                            NY Bar No. 4484457
                                            Jeannie S. Rhee (admitted pro hac vice)
                                            District of Columbia Bar No. 464127
                                            PAUL WEISS RIFKIND WHARTON &
                                            GARRISON
                                            2001 K Street, NW
                                            Washington, DC 20006-1047
                                            Tel: 202.223.7356
                                            Fax: 202.204.7356
                                            kgallo@paulweiss.com
                                            jobrien@paulweiss.com
                                            jrhee@paulweiss.com

                                             2
           Gerson A. Zweifach (admitted pro hac vice)
           District of Columbia Bar No. 349266
           WILLIAMS & CONNOLLY LLP
           725 Twelfth Street, N.W.
           Washington, DC 20005
           Tel: 202.434.5000
           Fax: 202.434.5029
           gzweifach@wc.com

           Attorneys for Defendants
68345109




            3
